Continuing Abatement Order filed November 22, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00210-CV
                                   ____________

                    BEVERLY LOU KNEISLEY, Appellant

                                         V.

                       LUIS A. JIMENEZ, JR., Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-06662

                            ABATEMENT ORDER

      This is an appeal of a judgment signed February 22, 2013. The appeal was
abated pursuant to the Texas Insurance Code. See Tex. Ins. Code. §§ 443.008 and
462.309. The period for a stay of as set out in Tex. Ins. Code § 462.309 has
expired. Unless any party files a response within fifteen days of the date of this
order demonstrating that the stay has been extended or other good cause for
extending the abatement, the appeal will be reinstated.
PER CURIAM